Citation Nr: 9902560	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-45 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho 


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran honorable served in the military from June 1960 
to July 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1991 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Tampa, Florida.  The veteran currently resides 
within the jurisdiction of the Boise, Idaho RO.

This case was previously before the Board in May 1997 at 
which time it was remanded for further development.  Those 
actions have been completed and this case is properly before 
the Board for adjudication upon the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An average pure tone threshold level of 51 decibels in 
the left ear is demonstrated with a speech recognition of 88 
percent.  Level II hearing is present in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.85, 4.86, and Part 4, 
Diagnostic Code 6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to his history of left ear 
hearing loss.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's service-connected disability. 
 
The Board initially notes that disability ratings, as far as 
practicable, are based upon the average impairment of earning 
capacity attributable to specific injuries.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the grades of 
disability.  38 C.F.R. § 4.1.

With regard to an increased evaluation for hearing loss of 
the left ear, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  As described by the Court, the 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the ratings schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).
In this case, service connection is in effect for left ear 
hearing loss only.  Where service connection has been granted 
for defective hearing in one ear, a maximum 10 percent 
evaluation is assignable when hearing in the service-
connected ear is at level X or XI, assuming that the 
nonservice-connected ear considered at level I.  Total 
deafness in a service connected ear and total deafness in the 
other ear warrants the assignment of a compensable 
evaluation.  38 U.S.C.A. § 1160(a)(3).

It must be noted that generally, the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  Defective hearing in the right 
ear, therefore, may not normally be used in rating hearing 
loss in the left ear; an exception is provided in cases where 
total deafness is demonstrated.  38 U.S.C.A. § 1160(a)(3); 38 
C.F.R. § 3.383.  As the Rating Schedule uses numeric 
designations from I to XI for both ears in determining an 
evaluation, the Rating Schedule assumes that there is 
defective hearing in both ears.  To comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the Rating Schedule, auditory 
acuity in the right ear must be presumed to be level I.  
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383, 4.14.  

The veteran filed his original claim for defective hearing in 
the left ear in February 1991.

During a VA examination in April 1991, audiological findings 
associated with the left ear revealed pure tone thresholds to 
15, 15, 45, and 50 decibels at the frequencies of  1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
of 31 decibels and a speech recognition score of 96 percent 
correct.  The examiners assessment was mild high frequency 
sensorineural loss.

In a May 1991 rating action, the RO granted serviced 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  The veteran filed a timely notice 
of disagreement (NOD) with regard to the level of 
compensation in June 1991 and perfected his appeal in August 
1991.

During the veteran's November 1991 RO hearing, he testified 
that he flew airplanes in the military for approximately 
thirty years.  He noted that he flew many types of airplanes 
including propeller planes and jets.  He noted that he was 
given earplugs and Mickey Mouse ears for his hearing 
protection but that they were ineffective when he was on the 
flight line and deck.  He stated that he was occasionally 
forced to fly when he had a cold and reported that he 
experienced dizziness, vertigo, and tinnitus during service.  
He reported that he presently wore hearing aides and that he  
noticed that his right ear hearing had also deteriorated.  He 
stated that he watched peoples lips while they spoke to him 
and that he had difficulty as a teacher hearing the 
childrens voices.  

In his January 1992 decision, the Hearing Officer denied 
entitlement to an increased evaluation for left ear hearing 
loss.  

VA outpatient treatment records from December 1992 to April 
1994 reflect treatment for various disabilities including 
hearing loss.  In October 1993, VA audiological findings 
associated with the left ear revealed hearing within normal 
limits with a moderately high frequency sensorineural hearing 
loss.

During VA examination in June 1994, audiological findings 
associated with the left ear revealed pure tone thresholds to 
30, 40, 60, and 70 decibels at the frequencies of  1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
of 50 decibels and a speech recognition score of 96 percent 
correct.  The examiners assessment was mild to severe 
sensorineural loss.

During a VA examination in July 1995, audiological findings 
associated with the left ear revealed pure tone thresholds to 
25, 35, 55, and 55 decibels at the frequencies of  1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
of 43 decibels and a speech recognition score of 100 percent 
correct.  The examiner noted that the results were consistent 
in test-retest and had good inter-test consistency.  The 
results were also consistent with the veterans observations 
and his behavioral responses.  The examiner noted that the 
veteran seemed to response in a supra-threshold manner when 
he was tested but responded at slightly lower levels with 
extra effort.
The veteran was afforded another VA audiological examination 
in July 1998.  Audiological findings associated with the left 
ear revealed pure tone thresholds to 35, 45, 60, and 65 
decibels at the frequencies of  1000, 2000, 3000, and 4000 Hz 
with an average pure tone threshold of 51 decibels and a 
speech recognition score of 88 percent correct.  The 
examiners assessment was bilateral mild to severe 
sensorineural loss.

As demonstrated above, the most recent clinical findings 
associated with the veterans service connected left ear 
hearing loss revealed a pure tone average of 51 decibels, 
(level II), and because service connection for hearing loss 
in the right ear has not been established, auditory acuity in 
the right ear is presumed to be at level I.  As the 1998 VA 
audiological testing revealed level II hearing in one ear and 
VA regulations presume level I hearing in the other, the 
veterans assigned noncompensable evaluation is appropriate, 
and, in accordance with pertinent criteria, does not warrant 
assignment of an increased evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board emphasizes that a July 1998 audiological report is 
of record and that the assignment of disability ratings in 
hearing cases is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. 345.  In this case, the mechanical application 
establishes that a noncompensable evaluation is warranted.  
To warrant a compensable evaluation, at a minimum, schedular 
criteria requires level I hearing in the better ear and level 
X hearing in the poorer ear.  38 C.F.R. § 4.85, Diagnostic 
Code 6101.  As the veterans hearing loss is not at the 
levels for a higher rating, his claim must be denied.  
38 C.F.R. §  4.85, Diagnostic Code 6100.  Finally, in 
rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current evidence does 
not provide a basis which permits a higher evaluation.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the left ear hearing 
loss more nearly approximate the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7; Lendenmann, 3 Vet. App. 345.

ORDER

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
